EliteDesigns® Dollar Cost Averaging Questions? Call our Service Center at 1-800-888-2461. Instructions Use this form to request periodic exchanges from one investment option to one or more investment options. Complete the entire form. Please type or print. 1. Provide General Account Information r Application Attached or Contract Number Name of Owner First MI Last Mailing Address Street Address City State ZIP Code Social Security Number/Tax I.D. Number Daytime Phone Number Home Phone Number 2. Set Up Dollar Cost Averaging Please complete each sub-section. A. Effective Date Date (mm/dd/yyyy – must be between 1st and 28th of the month) If no date is indicated, or date indicated is prior to the date of receipt, the first transfer will occur on the date the request is received in proper form. B. Frequency (check one): m Monthly m Quarterly m Semi-Annually m Annually C.
